Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-6, 8-11, 13-14, and 17-19 are allowed. Key to allowance of these claims are the new claim limitations of 2/15/2022. These new claim limitations limit as specify the types of potassium salts required to be in the lubricant composition.
The closest prior art is Behr et al (see office action of 11/19/2021). This teaches a die cast lubricated with alkali salts that include potassium and fluorine. The salts required in the new claim 1 are potassium borofluoride and titanium potassium fluoride. These are not taught with enough specificity in the prior art.
Regarding claims 1, 3-6, 8-11, 13-14, and 17-19, a lubricant composition for coating working surfaces of a die that are contacted with a melt containing a molten metal during a die casting process, the lubricant composition comprising:
a carrier fluid; and
at least one active component that reacts with an oxide of the metal to remove a layer of the oxide that forms on a surface of the melt, wherein the carrier fluid is a die lubricant; and
the at least one active component is a complex salt comprising one or more of K2TiF6, and KBF4, is not taught or fairly suggested in the prior art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANCIS C CAMPANELL/
 Examiner, Art Unit 1771 
  
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771